This is an original application to this Court for a writ ofhabeas corpus, seeking relief from a writ of requisition issued out of the State of Missouri for the applicant, and granted by the Governor of the State of Texas.
It being satisactorily shown to this Court that since the granting of this writ the applicant has voluntarily submitted himself to the jurisdiction of the courts in said State of Missouri, in the identical matter complained of herein, and has pleaded guilty and has been sentenced, and is now beyond the jurisdiction of this Court, the application is dismissed.
Dismissed.